Pee Cueiam,
Notwithstanding the clear and forcible argument of appellant’s counsel, we are not convinced that there is any substantial error, either in the findings of fact or conclusions of law upon which the decree is based. On the contrary, a careful consideration of the record has led us all to the conclusions reached by the learned president of the common pleas that, in all the testimony relied on by the plaintiff, there is not “ enough to overcome the presumption of innocence and of title in defendant arising from the possession of the certificates of'stock, or the equivalent of one witness and strong corroborating testimony necessary to overcome the sworn statement of defendant in his answer that the name of Annie Blum was inserted in the transfers at Blum’s request before they were signed, and that Blum signed, sealed and delivered them to his wife, Annie Blum, and that wherever it is averred otherwise in the bill the allegations are false and untrue; ” and also, “ that the name of Annie Blum was inserted in the transfer blanks contained on the back on the respective certificates of shares at the request of John M. Blum, and before he signed the transfers, and that he did so sign and *351deliver them to Annie Blum with tbe purpose and effect of transferring the shares represented by tbe certificates to her, and that they thereupon became her property and were subject to her disposal, and were lawfully transferred by the corporations defendants to her.”
These findings and conclusions were fully warranted by the pleadings and proofs, and necessarily lead to the final conclusion that the plaintiff failed to establish the fundamental fact upon which his case depended.
We find nothing in the case that requires extended discussion. The decree is affirmed on the opinion of the court below, and the appeal is dismissed at appellant’s costs.